DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke et al. (JP 2018-020359 A1)  in view of Gendo (JP 2008-073694 A) and Ayer et al. (US 2010/0136369 A1). 
Regarding claim 1, Yosuke teaches:
A friction welding apparatus [joining device (14); 0013 and figure 1] configured to join a to-be-joined object having a first member [Al member (12); figure 2] and a second member [steel member (10)] by softening with frictional heat, comprising: 
a tool [rotation tool (16)] formed cylindrically, and rotatable about an axis thereof and reciprocatable in a direction along the axis [0013]; 
a rotary driver [drive portion; 0013] configured to rotate the tool about the axis; 
a linear driver [elevating portion; 0013] configured to reciprocate the tool along the axis; and 
a control device [control unit; 0013], wherein
the first member is disposed opposing to the tool and is made of a different type of material from the second member [steel member (10) and Al member (12)], and 
the control device controls the linear driver and the rotary driver [0031] so that:
the second member forms an anchoring part relative to the first member [deformed part (24), which is made from steel member (10), forms in Al member (12); 0020 and figure 2].
Yosuke does not teach: 
(A) the tool is rotated about the axis while a tip-end part of the tool is pressed against a to-be-joined part of the to-be-joined object to increase a temperature of the to-be-joined part at or above an Al transformation point, the to-be-joined part being a part where the first member and the second member are to by joined together; and
(B) while the temperature of the to-be-joined part is maintained at or above the Al transformation point, the tip-end part of the tool reaches a given first position set beforehand so that the softened second member sticks into the softened first member, and
(C) the tool is drawn out from the to-be-joined part, while the temperature of the to-be-joined part is maintained above the A1 transformation point and the tool is rotated.
Concerning the A1 transformation point and control device for controlling:
Gendo teaches using bonding gun (1), which comprises a control panel and temperature sensor (9), to make FSSW between multiple steel members by controlling the rotation speed and pressing force to regulate the sensed temperature of the weld.  While Gendo does teach the desire to not form martensite by cooling from below the A1 line and he also teaches that cooling from the A3 line or above forms martensite; 0004, 0017, 0031, 0038-0044.
Ayer teaches FSW of steel wherein the temperature of the weld is controlled up to 400°C of the A3 line in order to produce a desired microstructure; 103-108.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gendo and Ayer in order to produce any desired microstructure, including martensite, minus any unexpected results.  Note that one would be motivated to form martensite due to its metallurgical or mechanical properties.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the control unit control every aspect of the joining device in order to maintain the temperature of the joint at or above the A3 line when withdrawing the tool in order to form the martensite and/or retained austenite, to reduce the time of the weld, or to produce a desired cooling rate.  Additionally, one would have been motivated to program the control unit to perform this function in order to automate the process and/or remove human error.    
Note that the deformation part would have the same microstructure as member (10) since it is formed from member (10).
Regarding claims 2-5, 10-14, 19, and 20, these claims are addressed in the rejection of claims 1 or 8.  
Regarding claims 6 and 7, these claims are drawn to material worked upon, even so refer to the rejections of claims 15 and 16 below.
Regarding claims 8 and 17, the incorporation of Gendo teaches:
further comprising a temperature detector [temperature sensor (9); 0032] configured to detect the temperature of the to-be-joined part, 
wherein during (A) or (B), the control device determines whether the temperature of the to-be-joined part is at or above the Al transformation point based on the temperature detected by the temperature detector [0032, 0040].
Yosuke nor Gendo teach: 
wherein, during (C), the control device determines whether the temperature of the to- be-joined part is above the Al transformation point based on the temperature detected by the temperature detector.
However, as noted above it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the temperature to at or above the A3 line.  In doing so, it would have been obvious/necessary to one of ordinary skill in the art before the effective filing date of the invention to determine the temperature immediately prior to removing the tool in order to ensure that the weld is at the desired temperature.  
Regarding claims 15 and 16, Yosuke does not teach:
wherein the first member is comprised of a plurality of first sub members, or
wherein the second member is comprised of a plurality of second sub member.
However, Gendo teaches that each workpiece may comprise multiple plates; 0053.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to weld as many plates together as desired in order to manufacture a desired product, minus any unexpected results.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke et al. (JP 2018-020359 A1)  in view of Gendo (JP 2008-073694 A) and Ayer et al. (US 2010/0136369 A1) as applied to claims 1 and 10 above, and in further view of Li et al. (US 2009/0255980 A1). 
Regarding claims 9 and 18, the incorporation of Gendo teaches:
a correlation between the temperature of the to-be-joined part, and a pressing force and a rotational speed of the tool [0050].
Yosuke nor Gendo teach: 
a storage device storing first data indicative of the correlation; and 
wherein, during (A) to (C), the linear driver and the rotary driver are operated based on the first data.
Li teaches comparing monitored welding parameters to desired welding parameters, which are stored in the controller, in order to control the welding process; 0037, figures 4, 5, and 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the feedback loop concept of Li into Yosuke in order to control quality.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to operate off of stored parameters at any point during the process as long as the produced result is within the desired range, minus any unexpected results.    

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735